Title: To James Madison from Thomas Sewall, 7 November 1825
From: Sewall, Thomas
To: Madison, James


        
          Sir
          Washington City Nov. 7 1825.
        
        Though you are removed from the seat of the National Government believing that you still cherish an interest in its literary & Scientific institutions, I take the liberty to forward to you the circular of the Medical School recently instituted together with a copy of an introductory lecture delivered at its opening. With sentiments of great respect I am Your Obedt. humble Sert
        
          Tho. Sewall
        
      